Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 21-35 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	With respect to claim 21, what is “an elongate loop including a maximum elongate loop length defining an elongate loop longitudinal axis”, where is a longitudinal axis of a loop? Specification does not define loop length.
	In addition, the claim recites “the first and second elongate loop side members each extending between the first and second ends”, which seems somewhat confusing.  If the ends (first and second ends) are within the elongate loop, and how the first and second elongate loop members extending between the ends? It is not clear where are the ends of loop.
	With respect to claim 22, it is unclear what the force has to do with “opening the gate member”? according to applicant’s original disclosure “a suitable force” will cause the “breakage” of the loop, via the slot.  This is not the same as “force” causes opening the gate member.
	As per claim 23, the range 0.005-0.02 is not defined within the original disclosure.  In [0046] it states “the height H1 of the slot 316 may be chosen to equal 0.012" +/- 0.002";  such range is not as claimed.
	With respect to claim 26, first it is unclear to what “depth” the claim referred to.  In [0046] it states “the width W1 of the slot 316 may be chosen to equal 0.247" +/- 0.008".”
It is unclear if the depth is equivalent to a width (depth in what direction?).  In addition, such range is not as claimed.
	With respect to claims 27 and 28, again, it is unclear if the “depth” is the same as the width.
	With respect to claim 31, the claim recites “wherein the slot is located about 0.6" from the first end.”; according to applicant’s disclosure [0047]” the slot 316 may be positioned at a vertical distance D1 below the point of force of about 0.620". The end (the first end) of the device of claim 21 was not define as such point to clearly convey to one of ordinary skill in the art where is such specific point to indicate such length as claimed.
	With respect to claims 29 and 30, it is unclear what is 350# and 388#? Also, the examiner is unclear if such “force” is part of the device of claim 21, which seems unreasonable.  In other words, the structure of the device is not related to any force, and would remain the same, regardless to any “outside force” applied thereto.
	With respect to claim 33, such range is not as define ([0046]” This may result in a bridge width W2 equal to about 0.057" +/- 0.004").
Claim Rejections - 35 USC § 102/Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 21, 22 and 32 is/are rejected under 35 U.S.C. 102(a)(1) as anticipated by Duncan et al US 9,427,858 or, in the alternative, under 35 U.S.C. 103 as obvious over Duncan in view of deDoes US 6,457,896 (“deDoes”).
As per claim 21, as understood, Duncan discloses attachment mechanism (tool 100)(Figs. 1-6, 3:54-4:65) comprising: a body member including an elongate loop including a maximum elongate loop length defining an elongate loop longitudinal axis, the elongate loop including a first end and a second end opposite the first end, the first and second ends positioned along the elongate loop longitudinal axis, and an elongate loop first side member and an elongate loop second side member opposite the elongate loop first side member, the first and second elongate loop side members each extending between the first and second ends (a frame body 110 include a loop 110/106 (for purposes of simplicity hereinafter the examiner will referred to loop as 106); the device further includes first and second side members such as central section 155 and second member 140/150 (for purposes of simplicity hereinafter the examiner will refer to the first side member as 155 and the second side member as 150)(Figs. 1, 3 and 4; 3:54-4:12 and 4:23-37); 
	a slot in an outer surface of the elongate loop first side member and including a slot first side and a slot second side opposite the slot first side, the slot first side and the slot second side terminating into a slot backside defining a slot depth (recess 170)(Figs. 1 and 3-6); 
a gate member in the elongate loop second side member and adapted to open the elongate loop (gate 140)(Figs. 1, 3 and 4; 4:38-55). 
	With respect to the device as “A breakaway attachment mechanism” as recites in the preamble, it is noted that a preamble is generally not accorded any patentable weight where it merely recites the purpose of a process or the intended use of a structure, and where the body of the claim does not depend on the preamble for completeness but, instead, the process steps or structural limitations are able to stand alone. See In re Hirao, 535 F.2d 67, 190 USPQ 15 (CCPA 1976) and Kropa v. Robie, 187 F.2d 150, 152, 88 USPQ 478, 481 (CCPA 1951)
With respect to the function of the device “wherein the body member will break at the slot when a force of predetermined magnitude is applied to the first end and/or to the second end”, it is noted that while features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function. “[A]pparatus claims cover what a device is, not what a device does. ”Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990).
	Thus, Duncan’s structure is fully capable of performing the same function as claimed, since his device is equipped with the same features as the claim subject matter.
	However, if there is any doubt regarding such interpretations, it is noted that in a similar field of attachment mechanisms, deDoes discloses wherein a body member will break at weakening element (e.g. a slot within a member) when a force of predetermined magnitude is applied to the first end and/or to the second end (reduction region 19 designated as such region to be break while excessive force/s applied thereto (Figs. 1 and 2 in conjunction to at least 2:41-60 and 3:43-4:9).
	Therefore, the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to form Duncan’s attachment mechanism wherein the body member will break at the slot when a force of predetermined magnitude is applied to the first end and/or to the second end as taught and suggested by deDoes for the reason that a skilled artisan would have been motivated in combining prior art elements according to known methods to yield predictable results of enhancing the multipurpose tool, attachment mechanism, of Duncan, to include additional usage.  Duncan in 1:37+ states” it is desirable for the multipurpose tools to be relatively small and lightweight while remaining rugged so as to resist damage. Additionally, it may be desirable for the tool to be configured so as to provide a plurality of tools that are easily accessible to a user while not being cumbersome or overly complex.”  A skilled artisan would have determined that such purpose would have been enhance the use of Duncan, for example, while fishing and a like, that is a strong enough yet upon applied excessive force/s thereupon will brake to avoid harm and/or damage.   
	As per claim 22, with respect wherein the gate member opens when the force of the predetermined magnitude is applied to the first end and/or to the second end, as discussed above it is noted that while features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function.
	In addition, the modified device of Duncan by the teachings of deDoes would have resulted in such function as the weakening means would have break, the loop would have been brake thus the gate member would have bene open.
	As per claim 32, with respect to wherein the slot backside and an outer surface of the elongate loop first side member opposite the slot defines a slot bridge, note at least Duncan’s Figs. 1, 3 and 4 regarding the slot, recess 170 and the bridge (the backside of the recess ).
	With respect to and wherein the slot bridge breaks when the force of predetermined magnitude is applied to the first end and/or to the second end, as discussed above it is noted that while features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function.
	In addition, the modified device of Duncan by the teachings of deDoes would have resulted in such function as the slot bridge breaks when the force of predetermined magnitude is applied to the first end and/or to the second end.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 23-31 and 33-35 is/are rejected under 35 U.S.C. 103 as being unpatentable over Duncan or Duncan in view of deDoes.
	As per claim 23, Duncan discloses wherein the slot first side and the slot second side are orthogonally separated by a slot height (Figs. 1, 3 and 4; note also 2:10-15 and 4:23-25 as to the range of thickness of the frame).
	Duncan is not specific regarding and the slot height is 0.005"- 0.02".
	Although, Duncan is not specific regarding such dimensions, it is noted that it has been held that “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
	Therefore, the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to form Duncan’s attachment mechanism with such dimension as claimed for the reason that a skilled artisan would have been motivated to discover the optimize attachment mechanism’s slot’s dimension to form a strong and sturdy attachment mechanism that suitable as attachment mechanism yet safely and easily break upon the exceeding forces applied thereof.    
	As per claim 24, although Duncan is not specific regarding wherein the slot height is 0.012" ± 0.002", such modification would have been obvious for similar reasons discussed above with respect to claim 23.
	As per claim 25, Duncan discloses wherein the first elongate loop side member includes a side member diameter (Figs. 1, 3 and 4).
	Duncan is not specific regarding and the slot height is about 4% the side member diameter.
	However, such modification would have been obvious for similar reasons discussed above with respect to claim 23, i.e. to discover the optimize attachment mechanism’s slot’s dimension to form a strong and sturdy attachment mechanism that suitable as attachment mechanism yet safely and easily break upon the exceeding forces applied thereof.    
	As per claim 26, although Duncan is not specific regarding wherein the slot depth is 0.2"-0.3", such modification would have been obvious for similar reasons discussed above with respect to claim 23.
	As per claim 27, although Duncan is not specific regarding wherein the slot depth is 0.247" ± 0.008", such modification would have been obvious for similar reasons discussed above with respect to claim 23, i.e. to discover the optimize attachment slot’s dimension to form a strong and sturdy attachment mechanism that suitable as attachment mechanism yet safely and easily break upon the exceeding forces applied thereof.    
As per claim 28, Duncan discloses wherein the first elongate loop side member includes a side member diameter (Figs. 1, 3 and 4)
Duncan is not specific regarding and the slot depth is about 81 % the side member diameter.
	However, such modification would have been obvious for similar reasons discussed above with respect to claim 23, i.e. to discover the optimize attachment slot’s dimension to form a strong and sturdy attachment mechanism that suitable as attachment mechanism yet safely and easily break upon the exceeding forces applied thereof.    
	As per claims 29, 30, although Duncan is not specific regarding wherein the force of predetermined magnitude includes a force equal to or greater than 350# (claim 29), and wherein the force of predetermined magnitude includes a force equal to or greater than 388# (claim 30), as discussed above is not inventive to discover the optimum or workable ranges by routine experimentation.
	Therefore, the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to form Duncan’s attachment mechanism with such dimension to sustain “a threshold force” for the reason that a skilled artisan would have been motivated to discover the optimize attachment mechanism’s dimension to form a strong and sturdy attachment mechanism that suitable as attachment mechanism yet safely and easily break upon the exceeding forces applied thereof.    
 	As per claim 31, although Duncan is not specific regarding such modification would have been obvious for similar reasons discussed above with respect to claim 23.
	As per claim 33, although Duncan is not specific regarding wherein a width of the slot bridge is 0.05"-0.65", such modification would have been obvious for similar reasons discussed above with respect to claim 23, i.e. to discover the optimize slot’s dimension to form a strong and sturdy attachment mechanism that suitable as attachment mechanism yet safely and easily break upon the exceeding forces applied thereof.    
	As per claim 34, although Duncan is not specific wherein a width of the slot bridge is 0.057" +/- 0.004", such modification would have been obvious for similar reasons discussed above with respect to claim 23.
	As per claim 35, Duncan discloses wherein the first elongate loop side member includes a side member diameter (Figs. 1, 3 and 4; note also 2:10-15 and 4:23-25 as to the range of thickness of the frame).
	Duncan is not specific regarding and a width of the slot bridge is about 19% the side member diameter.
	However, such modification would have been obvious for similar reasons discussed above with respect to claim 23, i.e. to discover the optimize attachment slot’s dimension to form a strong and sturdy attachment mechanism that suitable as attachment mechanism yet safely and easily break upon the exceeding forces applied thereof.    
Response to Arguments
Applicant’s arguments with respect to claim(s) 21-35 have been considered but are moot because the new ground of rejection does not rely on the reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMIR ARIE KLAYMAN whose telephone number is (571)270-7131. The examiner can normally be reached Monday-Friday; 7:00 AM-4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Melba Bumgarner can be reached on 571-272-4709. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.A.K/Examiner, Art Unit 3711                                                                                      8/30/2022                                                                                                                                                                                          
/Melba Bumgarner/Supervisory Patent Examiner, Art Unit 3711